Citation Nr: 1542309	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  13-18 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to an effective date earlier than February 5, 2009 for the grant of service connection for right leg sciatica.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1993 to October 1994.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

The Veteran testified at a Board hearing before the undersigned in February 2014.  A transcript of the hearing has been associated with the Virtual VA electronic claims file.


FINDINGS OF FACT

1.  In a May 2009 rating decision, the Veteran was granted entitlement to service connection for right leg sciatica, with an effective date of February 5, 2009.

2.  The Veteran did not submit a notice of disagreement or any new and material evidence pertaining to the issue of right leg sciatica within one year of notice of the May 2009 decision.

3.  The Veteran raised the matter of entitlement to an earlier effective date for the grant of service connection for right leg sciatica in May 2012.


CONCLUSION OF LAW

The May 2009 rating decision that assigned February 5, 2009 as the effective date of the grant of entitlement to separate service connection for right leg sciatica is final and cannot be challenged via a freestanding claim.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2015); Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that an earlier effective date is warranted for the grant of a separate rating for right leg sciatica, which was granted in a May 2009 rating decision with an effective date of February 5, 2009.  The Veteran testified in February 2014 that he believes VA should have notified him when the regulations pertaining to the evaluation of the lumbar spine and sciatica were changed, allowing for sciatica to receive a separate compensable rating.  Board Hearing Transcript 3.  The Veteran stated that the current claim arose from a claim he submitted in 2009.  Id. at 4.  He clarified that he was not alleging any error in the original rating decision.  Id.

The Veteran was granted entitlement to service connection for a low back condition in December 1994, with an effective date of October 22, 1994.  In an October 2007 rating decision, the Veteran's low back disability was recharacterized as multilevel osteoarthritis and disc herniation, lumbosacral spine, s/p lumbar laminectomy and partial diskectomy.  In January 2009, the Veteran submitted a request for an increased rating for his low back disorder.

The Veteran was granted service connection for right leg sciatica in a May 2009 rating decision, with an effective date of February 5, 2009.  The letter and rating decision sent to the Veteran included notice of his right to appeal the decision or submit additional evidence, and it was not returned as undeliverable.  The Veteran submitted correspondence in November 2009 requesting a copy of his claims file, and in March 2010 he submitted a notice of disagreement (NOD) with the denial of entitlement to service connection for cervical and thoracic strain injury, which was also adjudicated in the May 2009 rating decision.

A claimant has one year from notification of an RO decision to initiate an appeal by filing an NOD with the decision.  38 C.F.R. § 20.302 (2015).  If the appeal is not initiated and perfected within the allowed time period, then the rating decision becomes final.  38 C.F.R. § 20.1103.  

The Board finds that an NOD as to the May 2009 decision granting entitlement to service connection for right leg sciatica and assigning an effective date of February 5, 2009 was not filed within one year of notice.  No document received by VA within one year expresses disagreement or a desire for appellate review of that decision.  The March 2010 NOD specifically listed only the issue of service connection for the cervical/thoracic spine, and made no mention of disagreement with the effective date assigned for right leg sciatica.

The first correspondence received from the Veteran which refers to right leg sciatica was dated in December 2011, and requested an increased rating for this disability.  This was denied in a March 2012 rating decision, and the Veteran has not appealed that issue.  A request for an earlier effective date for the grant of service connection for right leg sciatica was not received until May 2012, which is well over a year after the May 2009 rating decision granting service connection was issued.

Finality may also be prevented from attaching if new and material evidence is received within the one year period to file an NOD.  38 C.F.R. §§ 3.156(b) (2015).  
The Veteran did not submit any additional evidence pertaining to the issue of an earlier effective date for right leg sciatica within one year of May 2009.  Consequently, as no new and material evidence or an NOD was received within one year of the May 2009 rating decision, the effective date for the grant of service connection for right leg sciatica became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

Once a decision on a claim becomes final, it cannot be challenged through a freestanding claim for entitlement to an earlier effective date.  See Rudd v. Nicholson, 20 Vet. App. at 299-300.  Thus, the Board is required to dismiss freestanding claims for entitlement to earlier effective dates.  Id; see also DiCarlo v. Nicholson, 20 Vet. App. 52 (2006) (stating there is no such procedure as a freestanding challenge to the finality of a VA decision).  In other words, if there is disagreement as to the effective date assigned in a given rating action, it must be timely appealed (within one year of notice of the rating decision assigning the effective date).  In cases where this is not done, only a finding of clear and unmistakable error (CUE) could enable an earlier effective date.

Where assignment of an effective date has become final, a veteran can establish entitlement to an earlier effective date through a finding of CUE in the decision that assigned the effective date he seeks to challenge.  See 38 U.S.C.A. § 5109A(b); 38 C.F.R. § 3.105(a).  A valid CUE motion must allege an error with some specificity.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  The Veteran has not specifically alleged CUE in any of the rating decisions pertaining to this issue, and he specifically denied that he was claiming any error in a rating decision at the February 2014 Board hearing.  Board Hearing Transcript 4.  The Board therefore finds that the issue of whether there was CUE in a prior rating decision has not been raised and is not on appeal at this time.

As the current claim is found to be a freestanding claim of entitlement to an earlier effective date, the law is dispositive of the issue, and the claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As the claim must be dismissed as a matter of law, the duties to notify and assist are not applicable.  Mason v. Principi, 16 Vet. App. 129, 132 (2002).


ORDER

Entitlement to an effective date earlier than February 5, 2009 for the grant of service connection for right leg sciatica is dismissed.



____________________________________________
J. B. FREEMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


